.




  G:
B i@
Eta.    T.J.       Crow,        s~retary,             June    7,    1959, Pe@            2
                           .

          Ye aamrer your rlrst question in the
XtQg;atlTO. oe 8xlmuer36thl.8 ~Ueotlco an& @we
the reama thersior in our ophlon no. O-866,
           1, 1939, CIoopr 0r w&,
&at+3 J'ilae                        Pas rmil-
ad to you on or about Juns 2,     .
          Tour rsoonb qucstia: is al80 anawcrad
ia the ae+lvc.    tiecnouerb4 thut qacsittonin
our oplnlon Zks.O-06tJtdated June 1, X339, e
aopy of whlah, was na,lcad to                           you on or about
June 2, 1939.
          Ywr              third             questloo aarto whether tbs
aotlour oftha              Beard h              roiualng to a&lt aeh
taln    a@laantr               to      ax5dnatfm            may    l.mobe          tke
We6  in sitl&itlon unlcsr tha retest adverea
rqxrt oa the sohod fros whldhtha ~~~lloantr
aam 28 oi reoord.ia thtixzinutO8
                               of the Corrode
ia     oanaot      aaJvlss          youdat         eatfoa      tho    appllocmt8
t;L&httake in theovsettheyare rajaaLc& Ia
the atreat 8uit io brought t0 ror3e tho .Ekard to
d&t these applhnts      to ertdantion    t&o snw
ltlon ofthe Boardml&tbe      eabarrasefng slnae
the rcoo~d8 of the Boar4 do not U~o~lose uby
zt     LlnantouetoreiusoCa~8slantoths          BLI
      &xl.
                               lleto& a8 rider
                   The que8tlot.a                                            4 in
par      regnest hft8 beaa, -meed                            by thin        itspart-
xicnt
    ln         oa oplniona liomr 0479 aad 0466, Cbted
E.ay 10        lQS9 and Suna 2, 19% rsspacti+Oly. %
sac& ot t&so op&zlons this de~artneat    beld that
tha Az-tlcle450iL,B.C.S., ntsnow vrittea    doaa
not requlrz th& the sixty (Co) bar8 ocb320
work shall be otitalzodbeiom ontr;lzoe   to rabi-
cal.8o?rool,but requirao ~24 thst It ba aoqlrireb
 rior to appliaatlori for a&~Loolon to ths exma-
  atlai OS the Coarbe
ill
~.tarRmea         By the    -8~O~Sl’8       @Ill-t.
                 ‘It 18    thar~for8,   tb8 oplaal     of thirr depwtmat
thut      it is wlthb thm authorityof the             oaml881onac@*             oourt
to dmtmmtne Wheth e r o r a &    la 81inp er a tlr Sp ub llo PeOarSity
a lmtm~ fo r a o o ua tya r r dit
                                a m o o ntftx ~la tt%
                                                    with in th e p r o -
~lmfonr   Axthles 164l end l5468 Bevbmd
            of                                             Clti        Statates,
lQZ5-Sherebelngno limit   as to the tutmber                   of      audits      that
oa~bobsd6olongas                  8uohreasonaandneoesdt~as                     enuser-
atadirrArUolel64l,Iatho       j~tofthea~8haer8t
tomt ~fe@      muah “h.&~W&ti~~poblf6   tmW88%tT                       tb%WfoZ.